United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.M., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
New York, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 13-1932
Issued: February 6, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 20, 2013 appellant filed a timely appeal from a February 22, 2013 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether OWCP properly determined that appellant received an
overpayment in the amount of $12,274.11 for the period October 20, 2010 to July 29, 2011
because she received full compensation benefits concurrent with Social Security Act (SSA)
retirement benefits; (2) whether OWCP properly denied waiver of the recovery of overpayment;
(3) whether OWCP properly required repayment of the overpayment by deducting $300.00 from
appellant’s continuing compensation; and (4) whether OWCP properly found that appellant
abandoned her request for a prerecoupment hearing.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On September 30, 1996 appellant, then a 65-year-old distribution clerk, filed an
occupational disease claim alleging that she developed bilateral carpal tunnel syndrome as a
result of repetitively casing mail in the performance of duty. She stopped work on
September 20, 1996. OWCP accepted appellant’s claim for bilateral carpal tunnel syndrome.
Appellant was placed on the periodic rolls. On March 21, 1997 she returned to full-time limited
duty. The record reveals that appellant began receiving SSA annuity at age 67.
Commencing October 2, 2010, OWCP accepted appellant’s recurrence claim as the
employing establishment could no longer accommodate her with restrictions and returned her to
the periodic rolls.
Beginning July 30, 2011, OWCP began offsetting the SSA payments from appellant’s
compensation payments.
On September 13, 2011 OWCP requested from SSA information regarding whether
appellant was receiving dual benefits under both workers’ compensation and SSA.
By letter dated September 14, 2011, OWCP advised appellant that under FECA a
claimant’s continuing compensation benefits should be reduced if he or she begins receiving
SSA retirement benefits based on his or her age and federal service. It noted that she had
received FECA payments without the SSA retirement benefits reduction and informed her that
she may receive a notification in the future concerning any overpayment amount owed. OWCP
provided the calculations for compensation payments under her current pay rate.
In a form dated September 23, 2011, SSA provided a calculation regarding receipt of
appellant’s SSA benefits with and without Federal Retirement Employee System (FERS)
benefits from November 1997 through December 2010.
OWCP reported that according to the information provided by SSA from October 20,
2010 to July 29, 2011 appellant had received $1,931.60 a month with FERS but should have
received $616.00 without FERS. It noted that the monthly offset equaled $1,315.60 or $1,214.40
for every 28 days (1,315.60 x 12/13 = 1,214.4). The FERS offset amount was divided by 28 to
determine the daily amount of $43.37. OWCP multiplied the daily offset of $43.37 by 283 days,
the number of days from October 20, 2010 to July 29, 2011 and found that appellant received an
overpayment of $12,274.11.
On October 22, 2012 OWCP made a preliminary determination that appellant had
received an overpayment of compensation in the amount of $12,274.11 because she had been
paid full workers’ compensation benefits concurrent with social security benefits. This resulted
in an overpayment for the period October 20, 2010 to July 29, 2011. OWCP found that appellant
was without fault in the creation of the overpayment. It informed her that she had 30 days to
request a telephone conference, a final decision based on the written evidence or a
prerecoupment hearing on the issue of possible waiver of the overpayment. OWCP requested
that appellant complete and return an enclosed financial information questionnaire (Form
OWCP-20) within 30 days even if she was not requesting waiver of the overpayment.

2

On November 20, 2012 appellant submitted an overpayment action request form.2 She
stated that her SSA benefits were not disability retirement because she was due social security
based on her age. Appellant explained that she was entitled to work and receive SSA benefits.
In a letter dated December 19, 2012, OWCP advised appellant that a prerecoupment
hearing was scheduled for February 5, 2013 at 9:45 a.m. Appellant was provided a toll-free
number to call at the allotted time and a passcode to enter.
Appellant retired from federal service effective January 31, 2013.
By decision dated February 22, 2013, OWCP’s hearing representative finalized the
finding of overpayment in the amount of $12,274.11 for the period October 20, 2010 to
July 29, 2011. He determined that appellant was without fault in the creation of the overpayment
but was not entitled to waiver of recovery. The hearing representative noted that appellant did
not provide any financial evidence. He also found that she continued to receive compensation
benefits of $1,904.00 per month and that a recoupment of $300.00 per month would not
constitute a financial hardship. The hearing representative also found that appellant abandoned
the telephonic prerecoupment hearing scheduled for February 5, 2013.
LEGAL PRECEDENT -- ISSUE 1
Section 8102(a) of FECA provides that the United States shall pay compensation for the
disability or death of an employee resulting from personal injury sustained while in the
performance of duty.3
Section 8116(d)(2) of FECA requires that compensation benefits be reduced by the
portion of SSA benefits based on age or death that are attributable to federal service and that, if
an employee receives SSA benefits based on federal service, his or her compensation benefits
shall be reduced by the amount of SSA benefits to his or her federal service.4
OWCP’s procedures provide that, while SSA benefits are payable concurrently with
FECA benefits, the following restrictions apply: in disability cases, FECA benefits will be
reduced by SSA benefits paid on the basis of age and attributable to the employee’s federal
service.5 The offset of FECA benefits by SSA benefits attributable to employment under FERS
is calculated as follows: where a claimant has received SSA benefits, OWCP will obtain
information from SSA on the amount of the claimant’s benefits beginning with the date of
eligibility to FECA benefits. SSA will provide the actual amount of SSA benefits received by
the claimant/beneficiary. SSA will also provide a hypothetical SSA benefit computed without
2

Appellant did not indicate whether she chose a telephone conference with the district Office, a decision based on
the written evidence or a prerecoupment hearing with the Branch of Hearings and Review.
3

5 U.S.C. § 8102(a).

4

Id. at § 8116(d). See G.B., Docket No. 11-1568 (issued February 15, 2012); see also Janet K. George, 54 ECAB
201 (2002).
5

Federal (FECA) Procedure Manual, Part 2 -- Claims, Dual Benefits, Chapter 2.1000.4(a) (February 1995);
Chapter 2.1000.1.11(b) (February 1995); see also R.C., Docket No. 09-2131 (issued April 2, 2010).

3

the FERS-covered earnings. OWCP will then deduct the hypothetical benefit from the actual
benefit to determine the amount of benefits which are attributable to federal service and that
amount will be deducted from FECA benefits to obtain the amount of compensation payable.6
ANALYSIS -- ISSUE 1
Appellant received FECA wage-loss compensation and SSA benefits from October 20,
2010 to July 29, 2011. As previously stated, the portion of the SSA benefits she earned as a
federal employee as part of her FERS retirement package and the receipt of benefits under FECA
and FERS benefits concurrently is a prohibited dual benefit.7 OWCP requested and SSA
provided information regarding appellant’s applicable SSA rates and their effective dates. Based
on these rates, it determined that the prohibited dual benefit appellant received from October 20,
2010 to July 29, 2011, created an overpayment of compensation in the amount of $12,274.11.
The Board has reviewed OWCP’s calculations of the dual benefits appellant received for
the period October 20, 2010 to July 29, 2011 and finds that OWCP properly determined that she
received dual benefits totaling $12,274.11 for this period, thus creating an overpayment in
compensation in that amount.
LEGAL PRECEDENT -- ISSUE 2
Section 8129 of FECA provides that an individual who is without fault in creating or
accepting an overpayment is still subject to recovery of the overpayment unless adjustment or
recovery would defeat the purpose of FECA or would be against equity and good conscience.8
Recovery of an overpayment will defeat the purpose of FECA if such recovery would
cause hardship to a currently or formerly entitled beneficiary because the beneficiary from whom
OWCP seeks recovery needs substantially all of his or her current income, including
compensation benefits, to meet current ordinary and necessary living expenses and the
beneficiary’s assets do not exceed a specified amount as determined by OWCP.9 Additionally,
recovery of an overpayment is considered to be against equity and good conscience when any
individual who received an overpayment would experience severe financial hardship in
attempting to repay the debt or when any individual, in reliance on such payment or on notice
that such payments would be made, gives up a valuable right or changes his or her position for
the worse.10

6

See P.G., Docket No. 13-589 (issued July 9, 2013); FECA Bulletin No. 97-9 (issued February 3, 1997).

7

Id.

8

Id. at § 8129(b); 20 C.F.R. §§ 10.433, 10.434, 10.436 and 10.437.

9

20 C.F.R. § 10.436(a)(b). For an individual with no eligible dependents the asset base is $4,800.00. The base
increases to $8,000.00 for an individual with a spouse or one dependent, plus $960.00 for each additional dependent.
Federal (FECA) Procedure Manual, Part 6 -- Debt Management, Initial Overpayment Actions, Chapter
6.200.6(a)(1)(b) (June 2009).
10

Id. at § 10.437(a)(b).

4

The individual who received the overpayment is responsible for providing information
about income, expenses and assets as specified by OWCP. This information is needed to
determine whether or not recovery of an overpayment would defeat the purpose of FECA or be
against equity and good conscience. This information will also be used to determine the
repayment schedule, if necessary.11
ANALYSIS -- ISSUE 2
OWCP found that appellant was without fault in the creation of the overpayment, but
denied waiver. The fact that appellant was without fault does not preclude OWCP from
recovering all or part of the overpayment. As previously noted, OWCP’s regulations provide
that the individual who received the overpayment is responsible for providing information about
income, expenses and assets as specified by OWCP. Failure to submit the required information
within 30 days of the request shall result in the denial of waiver and no further request for waiver
shall be considered until the requested information is furnished.12
By letter dated October 22, 2012, OWCP notified appellant that she received SSA
benefits concurrent with her workers’ compensation benefits from October 20, 2010 until
July 29, 2011, resulting in an overpayment of compensation. It asked her to complete an
enclosed financial information questionnaire (Form OWCP-20) within 30 days and to submit any
financial information that would support waiver of recovery of the overpayment. On
November 20, 2012 appellant requested waiver of recovery of the overpayment, but did not
submit any financial information.
The Board notes that appellant did not submit a completed OWCP-20 form nor any other
financial information within the 30 days provided.13 Therefore, the Board finds that OWCP
properly refused her request for waiver of recovery of the overpayment under the implementing
federal regulations because it was precluded from evaluating her eligibility for waiver of the
overpayment absent the submission of such financial information. Thus, OWCP did not abuse
its discretion by denying waiver of recovery of the overpayment.
LEGAL PRECEDENT -- ISSUE 3
Section 8129(a) of FECA provides, in pertinent part, that when an overpayment has been
made to an individual under this subchapter because of an error of fact or law, adjustment shall
be made under regulations prescribed by the Secretary of Labor by decreasing later payments to
which an individual is entitled.14 OWCP’s implementing regulations provide that, if an
overpayment of compensation has been made to an individual entitled to further payments and
11

Id. at § 10.438(a); Ralph P. Beachum, Sr., 55 ECAB 442 (2004).

12

Id. at § 10.438(a)(b).

13

Appellant submitted financial records to the Board on appeal. The Board’s Rules of Procedure however limit
the Board’s review of a case to the evidence that was before OWCP at the time of its decision. 20 C.F.R.
§ 501.2(c)(1).
14

5 U.S.C. § 8129.

5

no refund is made, OWCP shall decrease later payments of compensation, taking into account
the probable extent of future payments, the rate of compensation, the financial circumstances of
the individual and any other relevant factors, so as to minimize any hardship.15
ANALYSIS -- ISSUE 3
The Board finds that OWCP properly directed recovery of the overpayment at the rate of
$300.00 per month from each continuing compensation payment.
Regarding the recovery of the overpayment from appellant’s continuing compensation,
the Board notes that she did not provide any financial information which would assist OWCP in
determining her financial circumstances to minimize any hardship. OWCP properly set the rate
of recovery at $300.00 from each continuing compensation payment until the benefit was paid in
full. The Board finds that this was reasonable in the absence of any financial documentation
proving otherwise.16
On appeal, appellant alleges that she did not receive the OWCP-20 form with the
December 19, 2012 letter and submitted the completed questionnaire form on appeal. The
Board’s jurisdiction however is limited to evidence that was before OWCP at the time it issued
its final decision.17 Because this evidence was not in the case record at the time OWCP rendered
its final February 22, 2013 decision, the Board is precluded from considering such evidence on
appeal.
LEGAL PRECEDENT -- ISSUE 4
With respect to abandonment of hearing requests, Chapter 2.1601.6(g) of OWCP’s
procedure manual provides in relevant part that failure of the claimant to appear at the scheduled
hearing, failure to request a postponement and failure to request in writing within 10 days after
the date set for the hearing that another hearing be scheduled shall constitute abandonment of the
request for a hearing. Under these circumstances, the Branch of Hearings and Review will issue
a formal decision finding that the claimant has abandoned his or her request for a hearing and
return the case to the district Office. In cases involving prerecoupment hearings, the Branch of
Hearings and Review will also issue a final decision on the overpayment, based on the available
evidence, before returning the case to the district Office.18
ANALYSIS -- ISSUE 4
In a letter dated December 19, 2012, OWCP advised appellant of a scheduled telephonic
prerecoupment hearing with an OWCP hearing representative at a specific time on
15

20 C.F.R. § 10.441(a).

16

Id.

17

Id. at § 501.2(c); Sandra D. Pruitt, 57 ECAB 126 (2005).

18

Federal (FECA) Procedure Manual, Part 2 -- Claims, Hearings and Review of the Written Record, Chapter
2.1061.6(g) (October 2011); see also 20 C.F.R. § 10.622.

6

February 5, 2013. The evidence establishes that OWCP mailed appropriate notice to the
claimant at her last known address. The record also reveals that appellant did not request
postponement, failed to appear for the scheduled hearing and failed to provide any notification
for such failure within 10 days of the scheduled date of the hearing. As this meets the conditions
for abandonment of a hearing as specified by OWCP’s regulations and procedure manual, the
Board finds that OWCP properly found that she abandoned her request for a prerecoupment
hearing before an OWCP hearing representative and properly issued a final decision on the
overpayment of compensation. The Board will affirm OWCP’s decision that appellant
abandoned her request for a prerecoupment hearing.
On appeal, appellant alleges that she never received the December 19, 2012 letter. The
Board has found that a notice properly addressed and duly mailed to an individual in the ordinary
course of business is presumed to have been received by that individual.19 Thus, the Board finds
that absent any evidence to the contrary appellant received proper notice of the scheduled
February 5, 2013 telephonic hearing.
CONCLUSION
The Board finds that appellant received an overpayment of compensation in the amount
of $12,274.11. OWCP properly denied waiver and required recovery of the overpayment by
deducting $300.00 every 28 days from her continuing compensation payments. The Board also
finds that OWCP properly found that appellant abandoned her request for a prerecoupment
hearing.

19

J.R., Docket No. 13-313 (issued August 15, 2013); Newton D. Lashmett, 45 ECAB 181 (1993) (mailbox rule).

7

ORDER
IT IS HEREBY ORDERED THAT the February 22, 2013 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: February 6, 2014
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

8

